DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the amendment filed on 6/1/2022. Per the amendment, claims 1-3, and 12-14 have been amended, and claims 6-7, 17-18, 20 and 22 are cancelled. As such, claims 1-5, 8-16, 19, and 21 are pending in the instant application.
	Applicant has amended claims 1 and 12 to address rejection under 35 USC 112(b); the previous rejections are withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-5 and 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Shockley et al. (US 2016/0095782 A1) in view of Harper et al. (US 2015/0141879 A1), further in view of Cady (US 6,193,677 B1) and Glick et al. (US 5,693,073).
With respect to claim 1, Shockley teaches An article of manufacture (Fig.1, 100) comprising: a garment (“vest” [0060]) configured to be draped over a wearer's shoulders and including a chest piece and a back piece (Fig.1); said garment comprising a plurality of flexible containers (“containers” hold the engines [0059], Abstract, see also [0096]) attached via hook and loop system ([0061], “a hook and loop system may be used to couple the engines to a wearable system such that the engines are repositionable”, see also [0096]) to at least one of said chest piece and said back piece (Fig.1 and [0062] where 4 engines are located on the back); each of said flexible containers containing therein at least one sonic transducer ([0062],“engines”  110; see [0050] where an “engine” is a sonic wave generator) arranged so that an output face of each sonic transducer is facing said garment ([0054], the oscillating force created by the engines 110 attached to the garment is directed toward the lungs, and the garment between the engines and the user, to assist in the removal of secretions); a power source (battery 150, [0067]) supported by said garment and attached to each of said at least one sonic transducer ([0067], the battery powers the engines; see Fig.1 battery and cable); a user control interface (control unit 140, [0063]) supported by said garment ([0063], “may be coupleable to the system 100…using flap of material”) and attached to each of said at least one sonic transducer ([0063], where the control unit controls all engines of the system).
Shockley does not teach where that the flexible containers are semi-rigid plastic clamshell containers and wherein each said at least one sonic transducer is configured to emit a sonic burst one to four times per second, each of said sonic bursts emitting sound at a frequency of about 100 Hz to about 400 Hz, or wherein a speaker head of each sonic transducer is covered by a protective membrane.
However, Harper teaches a clamshell container (housing 1, Fig.3A) used to contain an oscillatory therapeutic device (vibration motor, 2) to “allow access to the compartment for replacement of the motor”, ([0068]. It is noted that clamshell container is being interpreted to mean that it is comprised of two parts that are connected and opened by a hinge or in a hinge-like fashion).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the flexible containers of Shockley to be clamshell containers that open with a hinge to allow access to the inside compartments for easy replacement of parts.
Cady teaches a garment for clearing secretions from the lungs (Fig.4; col.1, ln. 61-67 – col. 2, ln. 1 -9) comprising sound generating transducers (64) within a container (enclosure 34), wherein a speaker head of each sonic transducer is covered by a protective membrane (Fig. 1, 46; col.3, lines 17-39, “The ring also provides some measure of sound damping to the exterior of the transducer and the sound transfer passageway between the speaker and the patient. A thin membrane 46 may be placed across the open end of the enclosure to protect the transducer”) and teaches wherein each said at least one sonic transducer is configured to emit a sonic burst one to four times per second, each of said sonic bursts emitting sound at a frequency of about 100 Hz to about 400 Hz (col.3, lines 61 – col. 4, lines 1-2, where the burst is emitted one to four times per second and a preferred frequency is 220 Hz) as a preferred rate and frequency “to break loose relatively large portions of secretions from the lungs”, col. 3, lines 61-63).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the sonic transducers of Shockley to include a protective membrane over the speaker head of each sonic transducer as taught by Cady to protect the transducer and to operate the sonic transducers to emit a sonic burst one to four times per second, each of said sonic bursts emitting sound at a frequency of about 100 Hz to about 400 Hz as taught by Cady to break loose relatively large portions of secretions from the lungs.
Shockley in view of Cady does not explicitly state that the clamshell container is made of semi-rigid plastic.
However, Glick teaches a container (Fig.5, housing 50, col. 6, lines 58-63) for a therapeutic vibration unit (70) comprised of a semi-rigid plastic as a known “safe, durable” material to house a vibration unit for therapeutic use.
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the clamshell container of Shockley as modified by Cady to be comprised of a semi-rigid plastic as taught by Glick as a known safe and durable material to house a therapeutic oscillating device.
With respect to claims 2 and 13, Shockley as modified teaches comprising two said sonic transducer containing semi-rigid plastic clamshell containers (110a and 110b) attached to a chest piece of said garment (Fig.1).
With respect to claims 3 and 14, Shockley as modified teaches comprising two said sonic transducer containing semi-rigid plastic clamshell containers attached to a back piece of said garment ([0062], “as depicted in FIG. 1, although only the front four are depicted, the remaining four are on the back of the system 100”).
With respect to claims 4 and 15, Shockley as modified teaches wherein said user control interface (140) is configured to provide independent power, frequency and amplitude control to each of said at least one sonic transducer ([0063] “The control unit may control activation/deactivation/adjustment of all of the engines of the system 100” including frequency and amplitude, and in [0064] where the amplitude, frequency, and time of each engine may be modified).
With respect to claims 5 and 16, Shockley as modified teaches wherein said user control interface (140) is configured to provide power, frequency and amplitude control to groups of said at least one sonic transducer ([0063] “The control unit may control activation/deactivation/adjustment of all of the engines of the system 100” including frequency and amplitude, and in [0064] where the amplitude, frequency, and time of each engine may be modified).
With respect to claim 8 and 19, Cady further teaches wherein each said at least one sonic transducer is configured to repeatedly emit a sonic burst at a frequency of about 200 Hz to about 240 Hz (col.4, lines 1-2, “a preferred frequency for the oscillator is 220 Hz”). 
With respect to claim 9, Cady further teaches wherein each said at least one sonic transducer is configured to repeatedly emit a sonic burst at a frequency of about 220Hz (col.4, lines 1-2, “a preferred frequency for the oscillator is 220 Hz”). 
With respect to claim 10 and 21, Cady further teaches wherein each said sonic burst occurs for a period of from about 10 to about 50 milliseconds (col.3, line 64; “30 millisecond bursts”).
With respect to claim 11, Cady further teaches wherein each said sonic burst occurs for a period of about 30 milliseconds (col.3, line 64; “30 millisecond bursts”).
With respect to claim 12, Shockley teaches A method for loosening mucous secretions from a subject's lungs ([0009], “The oscillation force may mobilize, during use, at least some secretions in an airway within the subject substantially adjacent the treatment area”), comprising applying pulsed audio signals to the subject's chest cavity (see Fig.2 target areas of the lungs; [0056]) using at least one sonic transducer ([0009], “ plurality of engines which when activated apply an oscillation force to at least one treatment area of the subject”; [0050], where said engine is a sonic wave generator), said sonic transducer (110) contained in a flexible container (“containers” hold the engines [0059], Abstract, “flexible containers”, see also [0096]) attached via hook and loop system ([0061], “a hook and loop system may be used to couple the engines to a wearable system such that the engines are repositionable”, see also [0096]) to a garment (“vest” [0060], Fig.1) configured to be draped over the subject's shoulders and including a chest piece and a back piece (Fig.1, [0062] chest and back); said at least one sonic transducer (110) arranged so that an output face thereof isAppl. No. 16/712,143 Preliminary AmendmentPage 4 of 6facing said subject; said garment supporting a power source (battery 150,[0067]) for said at least one sonic transducer and a user control interface (control unit 140, [0063]).
Shockley does not teach where that the flexible containers are semi-rigid plastic clamshell containers and wherein each said at least one sonic transducer is configured to emit a sonic burst one to four times per second, each of said sonic bursts emitting sound at a frequency of about 100 Hz to about 400 Hz, or wherein a speaker head of each sonic transducer is covered by a protective membrane.
However, Cady teaches a garment for clearing secretions from the lungs (Fig.4; col.1, ln. 61-67 – col. 2, ln. 1 -9) comprising sound generating transducers (64) within a container (enclosure 34), wherein a speaker head of each sonic transducer is covered by a protective membrane (Fig. 1, 46; col.3, lines 17-39, “The ring also provides some measure of sound damping to the exterior of the transducer and the sound transfer passageway between the speaker and the patient. A thin membrane 46 may be placed across the open end of the enclosure to protect the transducer”) and teaches wherein each said at least one sonic transducer is configured to emit a sonic burst one to four times per second, each of said sonic bursts emitting sound at a frequency of about 100 Hz to about 400 Hz (col.3, lines 61 – col. 4, lines 1-2, where the burst is emitted one to four times per second and a preferred frequency is 220 Hz) as a preferred rate and frequency “to break loose relatively large portions of secretions from the lungs”, col. 3, lines 61-63).
Therefore, it would have been obvious to one having ordinary skill in the art at a time before the effective filing date of the claimed invention to modify the sonic transducers of Shockley to include a protective membrane over the speaker head of each sonic transducer as taught by Cady to protect the transducer and to operate the sonic transducers to emit a sonic burst one to four times per second, each of said sonic bursts emitting sound at a frequency of about 100 Hz to about 400 Hz as taught by Cady to break loose relatively large portions of secretions from the lungs.
Shockley in view of Cady does not explicitly state that the clamshell container is made of semi-rigid plastic.
However, Glick teaches a container (Fig.5, housing 50, col. 6, lines 58-63) for a therapeutic vibration unit (70) comprised of a semi-rigid plastic as a known “safe, durable” material to house a vibration unit for therapeutic use.
Therefore, it would have been obvious to one having ordinary skill in the art at t a time before the effective filing date of the claimed invention to modify the clamshell container of the Shockley as modified by Cady to be comprised of a semi-rigid plastic as taught by Glick as a known safe and durable material to house a therapeutic oscillating device.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 8-16, 19 and 21 have been considered but are moot because the new ground of rejection relies on a new combination of the references in light of the amendments filed on 6/1/2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603.  The examiner can normally be reached on Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785